Action by the infant plaintiff to recover damages for personal injuries, suffered while a passenger in defendant's automobile when the automobile struck a pole at the roadside, and by her father for loss of services and expenses. The jury rendered a verdict in favor of plaintiffs which, upon motion of their attorney, was set aside as inadequate and a new trial ordered. Order setting aside verdict and ordering a new trial unanimously affirmed, with costs to respondents to abide the event. No opinion. Present — Nolan, P. J., Carswell, Johnston, Sneed and Mae Crate, JJ.